Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered June 28, 1993, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the sentencing court should have appointed new counsel and should have held a hearing to explore his assertions of innocence. We find that the court properly refused to appoint new counsel because the record clearly indicates that defense counsel did not take a position which was adverse to the defendant’s claim of innocence (see, People v Rozzell, 20 NY2d 712, 713; People v Santana, 156 AD2d 736). Additionally, we find that the sentencing court properly denied the defendant’s request to withdraw his plea and imposed sentence without further inquiry because the defendant’s assertion of innocence was conclusory in nature (see, People v Smith, 157 AD2d 871; People v Brown, 110 AD2d 902). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.